PER CURIAM.
Robert Weldon raises two possible issues on appeal. The court’s oral pronouncement concerning the imposition of court costs and the public defender’s fee is ambiguous. Regardless of the court’s intention, the judgment/liens for court costs do not accurately reflect its ruling as they are either erroneously calculated or duplicative.
We, therefore, strike the assessment of court costs without prejudice to the state to seek reassessment after proper notice and the opportunity to be heard by Weldon. In all other respects the judgments and sentences are affirmed.
CAMPBELL, A.C.J., and HALL and THREADGILL, JJ., concur.